﻿We are pleased to extend to you, Mr. President, at the very outset of our statement the congratulations of the delegation of Mauritania on your election as President of the thirty-fifth session of the General Assembly. Your unanimous election is a tribute to an experienced diplomat, but it is also a token of confidence in the Federal Republic of Germany. My country, which has forged friendly relations with your great nation, both bilaterally and at the level of European-African co-operation, most sincerely welcomes your election.
111.	I should like to take this opportunity also to thank your predecessor, Mr. Salim Ahmed Salim, on his enlightened and responsible leadership of the deliberations of the thirty-fourth session of the General Assembly, which was without a doubt the most active session in the life of the Organization.
112.	I would also greet our faithful and determined Secretary-General. Finally, I warmly welcome to the Organization the State of Saint Vincent and the Grenadines.
113.	In about two months the international community will be celebrating the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, contained in resolution 1514 (XV). That resolution was the first massive, consistent demonstration and the first genuine mobilization of the Organization's determination to accelerate the end of colonialism which indeed was already on its last legs. The year I960 also saw the emergence on the international arena of a large number of new nations, which had thirsted for freedom and had finally won it. The year 1960 saw the dawning of great hopes that with the end of political subjugation, there would be an era of prosperity in a world that had finally recognized that the struggle of the peoples was sacred, that their liberation was inevitable.
114.	The Declaration is, in fact, but a reflection in this forum of the admirable historical process that began in Bandung in 1955 and spelled the end of the old colonial empires. The spirit of Bandung and the struggle of the peoples of the world have made possible what had hitherto seemed unimaginable, have made commonplace certain ideas that in the past had been regarded as heretical by the colonial Powers. And, what is more, the Declaration in resolution 1514 (XV) has made possible the rehabilitation— timidly, it is true, but effectively—of "subversive" ideas that, thanks to the blood shed by martyrs, have become so natural and so necessary to the equilibrium of the world.
115.	But the euphoria did not last. The promises of the 1960s did not outlast the celebrations that marked the attainment of sovereignty in the new nations. There has been a brutal awakening from the splendid dream—indeed, the delirium. We have had to confront a sad, bitter and sometimes terrible fact: the rejection by the wealthy countries of the just aspirations of the third world.
116.	Not everything about the ending of the illusions that followed independence is negative. Indeed, realism triumphed and gave us a more just, truer and often more complex and sadder vision of international relations. Thus the rights of peoples are no longer limited to political dimensions. Scarcely three months after the adoption of the Declaration, the First Conference of Heads of State or Government of Non-Aligned Countries in February 1961 at Belgrade was to usher in a new era, the era of non-alignment and of the undeniable awakening to the other dimensions of the rights of the peoples of the world, and particularly those of the third world. It was the emergence of a new world, in which the economic, social and cultural rights of the peoples that had formerly been dominated became an objective essential for the maintenance of genuine universal security based on justice and independence for the powerful and the weak, the rich and the poor.
117.	Why be surprised then if the aspiration of the peoples of the third world to a reassessment of their wealth should have given rise to the demand for the establishment of a new international economic order? Why be surprised if the aspiration of those peoples to the diversification of centres of interest throughout the world should have given rise to the demand for a new information order? If tomorrow those same peoples, refusing to accept polarization around a single ethical standard, a single civilization, call for the rehabilitation of mankind's cultural values and civilization as a whole, that, too, will be only just.
118.	The anti-colonial aberrations of yesterday have become today's self-evident truths. Certainly no one ventures to challenge openly the economic, social and cultural rights of developing peoples. Of course, it is nice to believe in détente and in the moral improvement of international political life. Yet the serious problems of the Middle East and southern Africa have dragged on throughout the years. Furthermore, new conflicts in Africa and elsewhere have broken out, complicating the international situation and threatening peace and security.
119.	However, since the thirty-fourth session we have had a real cause for satisfaction where Africa is concerned: the independence of Zimbabwe after the implementation of the principle of one man, one vote, and the emergence of a democratically elected African national Power. Thus the maturity and sacrifice of the people of Zimbabwe, together with the undeniable statesmanlike qualities of Prime Minister Mugabe, made it possible for the majority to accede to power in Salisbury in order and dignity, contrary to the alarmist prophesies of the racists,
120.	None the less, in our continent there remain many reasons for sadness. In a country next to Zimbabwe there is an implacable regime that openly despises all universal values and maintains in South Africa a system whose excesses have exceeded in horror all other modern examples of fascism.
121.	We reiterate our support for the successive decisions of the Credentials Committee of the General Assembly which, year in year out, has regularly refused to accept the credentials of the delegation of the Pretoria authorities. Mauritania will join any plan aimed at making the South African regime act in accordance with the unanimous will of the community of nations and restore the fundamental freedoms of the victims of apartheid. Finally, we hail the struggle of the people of South Africa and express our full solidarity with ANC and all the patriotic forces of that country in their struggle for dignity, freedom and democracy.
122.	That same apartheid regime, scorning the decisions of our Organization and the right of the people of Namibia to national independence and territorial integrity, maintains its illegal occupation of the Territory of Namibia by refusing any dialogue with Namibia's legitimate representative, SWAPO.
123.	The Islamic Republic of Mauritania, while supporting the framework for the independence of Namibia laid down in Security Council resolution 435 (1978), condemns the manoeuvres of the South African occupying Power and reiterates its support for the implementation of sanctions against it in accordance with the Charter of the United Nations. It is worth reminding the Assembly of Africa's understanding attitude to the settlement plan of the five Western Powers. That plan, which was approved by the Security Council, apparently received the support of South Africa. Unfortunately, despite the efforts of the Secretary- General and the approval of that plan, the South African authorities have not fundamentally changed their position. Experience has shown that all the attempts at a peaceful settlement that the Organization has made have been in vain because of the totally negative attitude of Pretoria. In this connection the Islamic Republic of Mauritania wishes to state that it endorses the Algiers Declaration and Programme of Action adopted on 1 June by the United Nations Council for Namibia at the extraordinary plenary meeting.
124.	Our Government thus believes that all possible material and moral support must be given to SWAPO to enable it successfully to oppose any plan to destroy the territorial integrity of Namibia or to install a puppet regime. Our country also reaffirms its full solidarity with all the African front-line countries in the face of the acts of intimidation of the Pretoria regime. We should like especially to extend our fraternal support to the People's Republic of Angola in its resistance to South African aggression against its national territory.
125.	By equating Zionism with racism the Organization has simply legalized what South Africa and Israel have long demonstrated in diversifying and accentuating the many forms of co-operation between them. The similarity and the community of interest between the South African and the Israeli forms of colonization need no further proof. In Palestine as in southern Africa we witness the same suicidal arrogance, the same denial of the rights of peoples, the same provocations regarding the United Nations.
126.	The General Assembly, which has so often dealt with the problem of the Middle East and specifically with the question of Palestine, is well aware of the facts of a process that began long before the creation of our Organization and which has led to the plundering of the land of Palestine and the oppression of its people. The work of the seventh emergency special session devoted to that problem earlier this year and the outstanding efforts of the Committee on the Exercise of the Inalienable Rights of the Palestinian People have shed further light on all aspects of this distressing conflict. I should like to take this opportunity to extend our heartiest congratulations to that Committee and in particular to its Chairman, Mr. Falilou Kane, for the application and competence that characterized his work.
127.	We do not wish to repeat the statement we made at the emergency special session devoted to Palestine, but we should like to recall the position of our Government on a problem which concerns us directly. Any genuine, just and lasting peace in the Middle East must, in our opinion, satisfy certain conditions.
128.	The first is the complete and unconditional withdrawal by Israel from all Arab lands occupied as a result of the aggression of 1967, including the Holy City of Jerusalem.
129.	The second is the complete restoration of the inalienable rights of the Arab people of Palestine including their inalienable right to create an independent State in the land of their ancestors.
130.	The third is the urgent need to associate the PLO, the sole representative of the Arab people of Palestine, with any settlement in the Middle East. Consequently, we reaffirm our opposition to any partial settlement, especially the Camp David one, which creates confusion in the Arab ranks and causes the Israeli occupying authority to become even more arrogant.
131.	The fourth is the rejection of all attempts to make demographic, institutional or other changes in the Arab, Moslem and Christian character of the Palestinian lands which have been occupied, particularly the Holy City of Al Quds.
132.	In this connection, the General Assembly in its resolution ES-7/2 and the Security Council in its resolution 478 (1980) of 20 August 1980 reaffirmed their condemnation of Israel's unilateral decision to declare Jerusalem the eternal and indivisible capital of its State. We express our satisfaction and gratitude to those countries which, out of respect for international law, have decided to transfer their embassies from the Holy City.
133.	On the other hand, we vigorously condemn Israel's systematic refusal to abide by the decisions of the international community and we believe that the Organization should apply sanctions against Israel and should in particular reject the credentials of its delegation at the present session because of that country's permanent obstruction and its scorn for all forms of international consensus.
134.	We condemn Israeli aggression against Lebanese territory and extend to the fraternal people of Lebanon our solidarity with their courageous struggle for the unity, independence and territorial integrity of their country.
135.	Our total identification with the tribulations of the Palestinian and other fraternal Arab peoples and our horror at the systematized racism in southern Africa does not make us forget other places in the world where peoples are suffering and dying. The Islamic Republic of Mauritania, whose fraternal solidarity with Iraq is only natural and which welcomed the birth of the Islamic Republic of Iran, is painfully concerned over the fratricidal conflict which is taking place between those two nations in the Middle East. We add our voice to those of the Islamic Conference and the international community and call upon Iraq and Iran to end their bloody confrontation and to settle their territorial dispute in a fraternal, just and lasting manner.
136.	In Afghanistan, we find a dangerous source of tension which since the end of 1979 has further complicated a regional situation that was already quite complicated. The Islamic Republic of Mauritania, bound to Afghanistan by spiritual ties deeply rooted in the multi-secular history of the two peoples over past centuries, is very aware of the Calvary of the Afghan nation resulting from the inadmissible occupation of its national territory and the stifling of the sovereignty. Our bonds of solidarity with the Afghan people, and also our concern for the triumph of moral principles in international relations, require that we remain faithful to two principles: first, the refusal to compromise on the withdrawal of all foreign forces from Afghan territory and on the free choice of that fraternal people of the political and social structures which best suit their cultural heritage and development needs, in accordance with resolution ES-6/2 adopted by an overwhelming majority at the sixth emergency special session of the General Assembly; second, total condemnation of the attitude of those who arrogate to themselves this rather strange right to change by force the internal balance of a neighbouring country which they judge to be hostile, a theory which, in our view, is completely reprehensible and dangerous.
137.	Turning to South-East Asia, we consider that the occupation of the national territory of Democratic Kampuchea and the aggravation of the indescribable suffering of its people are inadmissible. No ideology and no motive can justify that flagrant and brutal interference in the internal affairs of a sovereign State. We demand, along with the overwhelming majority of the community of nations, the unconditional withdrawal of foreign forces from Kampuchea also so that its people can exercise its full sovereignty.
138.	Unfortunately, as I have already stated. International political relations over the years have not led to the acceptance of the right of others to be different or to the refusal of States to succumb to the temptation to use force in the settlement of conflicts.
139.	Economic relations as well, despite well-intentioned declaration, have not in fact led to the recognition of the interdependence of nations, the solidarity of peoples, the unity of the world and the need to bring about some sort of balance in economic relations based on equity and on the realities of today. In fact, it is rather difficult today to draw a picture of international economic relations without being pessimistic. The basic truth would show that, since the adoption almost seven years ago of the historic Declaration and Programme of Action on the Establishment of a New International Economic Order, the actual progress achieved has fallen far short of the expectations of the international community, which had unanimously set certain goals for itself.
140.	That situation is an insult to the principle of the interdependence of nations and has led to a good deal of disappointment. The most bitter disappointment and the most recent one was the conclusion in haste and confusion of the special session, which ended on the eve of the present session. My Government believes that the lack of agreement on procedural matters concerning the global negotiations can only exacerbate an already serious situation, which cannot help any country or group of countries represented here hope that those delegations which blocked the consensus on this question will, in their own interest and in the interest of the international community, join in this new effort of the community of nations. International solidarity requires that that be done, as does the urgency of outstanding problems.
141.	In the field of trade, finance and food, to mention only those areas, the reasons which set off the process of negotiations of the past 10 years remain basically unchanged.
142.	The imbalances in international trade, which are the legacy of the colonial era and which were at the origin of the initiative aimed at establishing a system of compensation, continue generally to characterize relations between the North and the South. It must also be pointed out—and we are gratified by this—that UNCTAD successfully carried out certain negotiations on a code regarding restrictive commercial practices, a multimodal international transport system and a common fund for raw materials.
143.	With respect to monetary and financial problems, it would also seem that the decisions of the Assembly have not been applied. The balance-of-payment difficulties experienced by a growing number of developing countries cannot be separated from the lack of initiatives which continues to characterize this particularly sensitive area of international economic relations.
144.	The actions taken thus far have been too timid and too fragmentary to lead to any concrete benefits for the developing countries. Any partial solution, it seems to us, would be vain inasmuch as the present system, by its very nature, is in contradiction with the types of reform which we should like to see carried out. Thus, an increase in financial assistance for development and the lightening of the debt burden, among other things, are only palliatives compared to full and effective participation of the developing countries in the international decision-making process.
145.	Another problem which I should like to take up here and which has a special significance and importance concerns agriculture and food. Here again there is a distressing gap between the needs of the international community and its achievements. The developing countries have two thirds of the world population and represent 91 per cent of the agricultural jobs, but produce only 44 per cent of the food of the world. A billion human beings living in 40 countries with a permanent food deficit are in danger of dying if the shortages are prolonged; 450 million human beings are chronically underfed—and all this at a time when the world continues to allot $1 million a minute to military expenses.
146.	These figures, which seem to us to beggar comment, make it necessary to give some thought to solutions that can change the situation. The General Assembly has, on a number of occasions, taken up that problem and proposed a series of measures which, if they had been implemented, might have led to a solution. The net results are, in the meantime, easy to tabulate. Apart from the conclusion of a new Food Aid Convention which brings the guaranteed minimum to 7.6 million tons, which is well short of the objective of 10 million tons recommended by the World Food Conference, everything else remains in the area of intentions.
147.	Finally, I should not like to conclude my comments on food assistance without mentioning the timely initiative of the Director-General of FAO, Mr. Edouard Saouma, in convening a meeting of donors last month in Rome, with a view to mobilizing food assistance to benefit a certain number of African countries particularly affected this year by the drought. We hope that the commitments made at that meeting will be followed up.
148.	. With regard to the negotiations of the Third United Nations Conference on the Law of the Sea, we welcome the results of the ninth session held recently at Geneva. We are thinking particularly of the agreement on a system for exploiting the sea-bed and the informal draft of a convention on the law of the sea. We hope that the tenth session of the Conference, scheduled to begin on 9 March 1981, will at last make possible the conclusion of these difficult negotiations, which, moreover, is in our view an essential factor for the future of international economic relations.
149.	Indeed, the approach which is taken in the final negotiations on the law of the sea will be the best test of the good or bad faith of the industrial Powers of the East and the West with regard to the technological lag of the third world and the temptation to plunder, without regard to principle, the incomparable wealth of the sea-bed of the world.
150.	Those are the thoughts which occur to us with regard to the state of international economic relations in general.
151.	In respect of Africa, aware of its share of responsibility in the building of a more just and equitable economic order but aware too of its tragic, paradoxical condition of being the continent at once richest in resources and least developed, it devoted an extraordinary session in April of this year—the first of its kind—solely to problems having a bearing on the economic development of the continent. To that end the needs were identified, the priorities determined, the means surveyed and the Lagos Plan of Action adopted. We hope that international solidarity will not be found wanting in the implementation of the Lagos Plan.
152.	I should like to conclude this statement by expressing our sorrow at the continuation on our doorstep of another conflict, which concerns us more closely, that of Western Sahara. Shortly after the changes in our country in July 1978, the head of our delegation to the thirty-third session of the General Assembly stated at this rostrum:
"We in Mauritania want to turn this dark page of our history and commit ourselves resolutely to the search for peace, which requires that the protagonists in this drama clearly understand that they share the same ineluctable destiny.
"... our ingenuity, our courage, our fighting spirit must henceforth be directed to producing concord among our peoples to promoting their development and to achieving all their aspirations. That is the firm belief of the Mauritanian people and its Government."®
153.	We have thus knowingly taken historical action in favour of the peaceful and fraternal coexistence of the peoples of the western Maghreb sub region, in keeping with the spirit and the letter of the charter and the resolutions of the OAU and those of the United Nations. More specifically, on 5 August 1979 we put an end to the state of war which then existed between us and the people of the Western Sahara by signing, with the Frente Popular para la Liberacion de Saguia el-Hamra y de Rio de Oro [POLISARIO] the Algiers agreement, which was then reported to the Assembly.10 In so doing we put an end to this fratricidal war and we believe we have made a positive contribution to the quest for a lasting and general peace in our region.
154.	No longer making any territorial claim to Western Sahara, but particularly affected by the continuing confrontation on its borders, the Islamic Republic of Mauritania has since July 1978 consistently given its total, loyal cooperation to the efforts of OAU and the international community to find a just solution to the problem. Thus we participated in September in the work of the Ad Hoc Committee of the OAU and approved the plan for a settlement of the Western Sahara conflict that it had adopted, The proposed peace plan provided for a six-point process and, in particular, a cease-fire in December 1980 at the latest, and the organization of a referendum on self-determination in the Sahara.
155.	Having emerged from an anachronistic situation, and in a desire to leave behind a dark chapter in its history, the Islamic Republic of Mauritania, for its part, recognized the inalienable and undeniable right of the fraternal Sahraoui people to self-determination in accordance with our long and fraternal common history, with our understanding of good-neighbourliness and with the recommendations contained in resolutions of OAU and the United Nations.
156.	In more general terms, by deciding to put an end to our military commitment in the Western Sahara conflict and by affirming our neutrality with regard to the protagonists in this fratricidal tragedy, the Islamic Republic of Mauritania is at the same time determined to have that neutrality and the inviolability of its national territory respected by all its neighbours.
157.	My country makes that commitment from this rostrum. It also makes another: to plan not on the permanence of tension, hatred and fratricidal confrontation but on the necessary return of the Maghreb sub region to tranquillity, peace and fraternal harmony. At the dawn of the fifteenth century of our Muslim era, that is the most sincere wish of the Islamic Republic of Mauritania—not only for the Maghreb but also for the Arab nation, Africa, the Islamic Ummah and the entire human community.

